UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6206


JACQUES PAUL VILLAFANA,

                    Plaintiff - Appellant,

             v.

HENRY THOMAS PADRICK, JR.,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Roderick Charles Young, Magistrate Judge. (3:18-cv-00890-REP-RCY)


Submitted: June 20, 2019                                          Decided: June 25, 2019


Before NIEMEYER, AGEE, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jacques Paul Villafana, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jacques Paul Villafana seeks to appeal the district court’s order docketing his

complaint on the condition that Villafana either prepay the filing fee or comply with

procedures to proceed in forma pauperis. This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337

U.S. 541, 545-46 (1949). The order Villafana seeks to appeal is neither a final order nor

an appealable interlocutory or collateral order. Accordingly, we deny leave to proceed in

forma pauperis, deny Villafana’s motion to stay, and dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             DISMISSED




                                            2